*578OPINION.
MillikeN:
The sole issue relates to the inclusion in income for the year 1917, of the purported gain realized from the purchase and retirement by petitioner of its own bonds. Upon the authority of the decisions in the Appeals of Independent Brewing Co., 4 B. T. A. 870, and New Orleans, Texas & Mexico Ry. Co., 6 B. T. A. 436, and Houston Belt & Terminal Ry. Co. v. Commissioner, 6 B. T. A. 1364, the inclusion in income of the amount set forth in the findings of fact was in error.

Judgment will be entered on 15 days’ notice, under Bule 50.